Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020 has been considered.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In the Specification:

Page 1, paragraph [0008], “Figures 7A-15C” has been changed to 

--Figures 7A-7B, 8A-8B, 9A-9B, 10A-10B, 11A-11B, 12A-12B, 13A-13B, 14A-14B and 15A-15C--.

Allowable Subject Matter
4.	Claims 1-15 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
	

Claims 1-8
	None of the prior art of record teaches or suggests a print material component comprising a print particle container including a wall defining a boundary of a recess corresponding to a shape of the periphery of the print particle container, and a surface defining a guide feature to guide rotation of the print particle container about an axis along a direction of the recess, and a key feature rotationally asymmetric with respect to the periphery, the key feature to guide movement of the second port toward the material transfer interface.
Claims 9-12
	None of the prior art of record teaches or suggests a toner receptacle comprising a mechanical interface coupled to a receptacle material interface, said mechanical interface including a wall defining a recess to receive a toner container couplable to the receptacle material interface via a container material interface, a guide feature extending from the wall, the 
Claims 13 and 14
	None of the prior art of record teaches or suggests a print particle container to supply print particles to a print particle receptacle of a host device, the print particle container comprising a protrusion extending from the periphery, the protrusion including a face with a key feature defined by edges rotationally asymmetric with respect to the periphery; wherein 
the edges of the key feature enable movement of the port of the print particle container to a port on a shell associated with the print particle receptacle having a complementary face corresponding to the edges of the key feature, and the edges of the key feature hinder movement of the port of the print particle container towards a port of a shell having a dissimilar face that does not correspond to the edges of the key feature.
Claim 15
None of the prior art of record teaches or suggests a print particle container comprising a material transfer interface coupled to print material chamber, and a mechanical interface including a wall comprising an asymmetrically-located key feature that, upon rotation of the print particle container, generates a sealing force substantially perpendicular to the direction of rotation and towards the material transfer interface.

        Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	-   Katsuyama et al. [6,304,739] disclose a toner container.
         
           Contact Information
Any inquiry concerning this communication or earlier communications from the
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        04/24/21